 In the Matter Of JOHN DEERESPREADERWORKS OF DEERE & COMPANYandINTERNATIONAL, UNION, UNITED AUTOMOBILE, AIRCRAFT.& AGRI-CULTURALIMPLEMENTWORKERS OF AMERICA, (CIO)Case No. 13-R-2456.-Decided July 18,1944Messrs. Paul L. Williams, 'Carl H. Gamble,andS.M. Lyman,ofMoline, Ill., for the Company.Mr. Carl Parker,of Moline, '111., for the Union.Mr. Joseph E. Gubbins,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Union, United Automo-bile, Aircraft & Agricultural Implement Workers of America, affiliatedwith the C. I. 0., herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of John Deere Spreader Works of Deere & Company, EastMoline, Illinois, heroin called the Company, the National Labor Rela-tions Board provided for an appropriate hearing upon due noticebefore George S. Freudenthal, Jr., Trial Examiner.Said hearing washeld at'Moline, Illinois, on June 13, 1944.The Company and theUnion appeared, participated, and were afforded full opportunity tobe heard, to: examine and cross-examine witnesses, and to introduce,evidence bearing on the-issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes, the following :'FINDINGS OF FACTI.THEBUSINESS OF THE COMPANYiDeere & Company, having its principal office in Moline,Illinois, isan Illinois corporation engaged in the manufacture, sale, and distribu-tion of farm equipment and munitions.The John Deere SpreaderWorks, referred to as the Spreader Works and solely involved in this57 N. L.R. B., No. 78.411 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDproceeding, is a plant, of Deere & Company located at East Moline,Illinois.During the year 1943, the value of raw materials purchasedby the Company for use at its Spreader Works exceeded $500,000,approximately 50 percent of which was shipped from points outsidethe State of Illinois.During the same period, the Spreader Works'sales, of finished products exceeded $500,000 in value; approximately50,percent of which was shipped to points outside the State of Illinois.The Company admits that it is engaged in commerce within themeaning of the National'Labor Relations Act.II. THE ORGANIZATION INVOLVEDInternational Union, United Automobile, Aircraft & AgriculturalImplement Workers of America, affiliated with the Congress of In-dustrial Organizations, is a labor organization admitting to member-ship employees of the Company.'NIII.TIIE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining, representative of certain of its employees until1the Union has been certified by the Board.A statement prepared by a Field Examiner, introduced into evidenceat the hearing, indicates that the Union represents a substantial num-ber of employees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of 'the Act.IV. THE APPROPRIATE UNITThe Union seeks a unit comprised of all employees of the Spreader'Works experimental department, excluding line designers, draftsmen,experimental, field engineer, engineer in charge of implement design,foreman, and all other supervisory employees.The sole dispute. be-tween the parties concerns employees engaged in experimental fieldwork.Although the Union would include them in-the unit, the Com-pany urges their exclusion, asserting that their duties and working,conditions are different from those of other experimental departmentworkers, and that they are confidential employees.The experimental department of the Spreader Works is engaged indevelopment work on farm implements.Model machines are con-structed and tested in this, department.The chief engineer 'in charge ''The Field Examiner's statement shoes that the Union submitted 8 authorization cardspanyAt the hearing the Unionsubmitted2 additional_authorization cards bearing namesof personslistedon the Company's pay roll.There are approximately 14 employees in theunit alleged by the Union to be appropriate.'' DEERE & COMPANY413of implement design is the head of the department, and its operations,with the exception of certain field work, are conducted on a singlefloor in one of the Spreader Works' buildings.The 4 employees, indispute are primarily engaged in testing, at various proving groundslocated within a radius of approximately 50 miles from the SpreaderWorks, machines which have been assembled in the experimental de-partment.While thus engaged, they are under the direct supervisionof the experimental field engineer.When not engaged in field work,they work in the experimental department shop where they are underthe immediate supervision of the shop foreman.These employeesdo not require any special skill or training.Wage scales and hoursof employment of the experimental field workers are the same as thoseof the other hourly rated 'experimental department employees.In support of the Company's position that the"experimental., fieldemployees should be excluded from the unit because of their alleged,confidential status, its plant manager testified to the effect that itspolicy is to keep secret the location and,results of tests made with modelmachines.However, the record discloses that all the other employeesin the experimental department, whose inclusion in the unit is notopposed by the Company, are also engaged in work which could beconsidered secret.Nevertheless, since the type of information towhich the employees in experimental field work have access does notpertain to the Company's labor policies and inasmuch as it appearsthat their interests and working conditions, in general, are similar tothose of the other experimental department employees, -Nv1,e shall includethem in the unit.In a prior proceeding involving the same parties,' the Union Wascertified as the bargaining representative of the production and main-tenance workers at the Spreader Works, excluding,inter alia,the,employees of the experimental department. If chosen by the experi-mental department employees in an election, the Union wishes toconsolidate into a single unit the experimental department employeesand those it currently represents.The Company is not opposed tothemerger of experimental department employees with those nowrepresented by the Union, lout it desires that the Board determinethe propriety of such action. Since it appears that the employees ofthe experimental department could function for the purposes of col-lective bargaining as part of the production and maintenance unit, itwill not be inappropriate for the parties to consolidate the-two groupsin the event the Union is selected by a majority of the experimentaldepartment employees.We find, therefore, that all the employees in the experimental de-partment of the Company's Spreader Works, including employees in244 N.L.R B 335. 414DECISIONS OF NATIONAL. LABOR RELATIONS BOARDexperimental field work, but excluding line designers, draftsmen, ex-perimental' field engineer, engineer in charge of employment design,foremen, and all other supervisory employees who have authority 'tohire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, consti,-tute a unit ,appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date, of the Direction of Electionherein, subject to the limitations and, additions set forth in the,Direction.3DIRECTION OF ELECTION 'By virtue of and pursuant to the power vested in'the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of, National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with John Deere,Spreader Works of Deere & Company, East Moline, Illinois, an elec-tion' by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the ThirteenthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to ,Article III, Sections 10 and 11, of saidRules and Regulations, among the employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, including'employees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who present them-selves in person at the polls, but excluding any who have since quitor,been discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether or not theydesire to be represented by International Union, United Automobile,Aircraft & Agricultural Implement Workers of America (CIO), forthe purposes of collective bargaining.IsDespite the Union's request that the June 13, 1944, pay roll of the Company be used todetermine eligibility to vote, we perceive no reason for departing from our customarypractice.